Citation Nr: 0810082	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-34 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart condition.   

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected neurological disorder, 
residuals of solvent exposure, and arachnoid cyst.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In August 2003, the RO denied a claim of 
entitlement to service connection for a heart condition.  In 
September 2004, the RO granted service connection for a 
neurological disorder as a residual of solvent exposure, and 
arachnoid cyst, evaluated as 10 percent disabling, and denied 
claims for assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, and for specially 
adapted housing or a special home adaptation grant.  

In January 2008, the veteran was afforded a hearing at the 
Central Office before Stephen F. Sylvester, who is the Acting 
Veterans Law Judge rendering the determination in this claim.  


REMAND

The veteran has submitted a May 2006 notice from the Social 
Security Administration (SSA) which shows that he is 
receiving disability benefits.  The SSA's records are not 
currently associated with the claims file.  The 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  

With regard to the claim for an initial evaluation in excess 
of 10 percent for service-connected neurological disorder, 
residuals of solvent exposure, and arachnoid cyst, the 
veteran asserts that an increased initial evaluation is 
warranted primarily due to difficulty in concentration, 
memory impairment, and loss of balance.  See Transcript of 
veteran's hearing, held in January 2008; veteran's arguments, 
received in January 2008.  
 
In its September 2004 rating decision, the RO granted service 
connection for a "neurological condition diagnosed as 
encephalopathy due to solvent exposure and arachnoid cyst 
claimed as dizziness, memory loss, and loss of balance and 
concentration."  In that decision, the RO rated the 
veteran's encephalopathy as 10 percent disabling under 
38 C.F.R. § 4.124a, diagnostic codes (DC's) 8003-8000.  See 
38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded utilizing the numbers of the most closely 
related body part and "99").  This hyphenated diagnostic code 
may be read to indicate that "Benign, minimum" (DC 8003) is 
the service-connected disorder, and it is rated as if the 
residual condition is chronic epidemic encephalitis under DC 
8000.  

However, in a June 2006 rating decision, the RO characterized 
this disability as "neurological condition formerly 
diagnosed as encephalopathy due to solvent exposure and 
arachnoid cyst claimed as dizziness, memory loss, and loss of 
balance and concentration" (emphasis added).  The RO 
maintained the 10 percent evaluation under 38 C.F.R. 
§§ 4.124a, 4.130, DC's 9304-8045.  This hyphenated diagnostic 
code may be read to indicate that dementia due to brain 
trauma (DC 9304) is the service-connected disorder, and it is 
rated as if the residual condition is a traumatic brain 
injury under DC 8045.  The RO apparently utilized these 
diagnostic codes based on a November 2006 letter from a VA 
physician, which stated, in part, that, "This is not a 
physical trauma brain injury but the manifestations would be 
similar."  

The medical evidence shows that the veteran has a complex 
medical history, to include sleep apnea, and hypertension.  
In addition, service connection is currently in effect for a 
number of disabilities that include multiple joint disorders, 
as well as asthma, tinnitus, and status post cervical spine 
fusion.  The medical evidence further shows that the veteran 
is using a wide variety of medications.  The claims files do 
not include a competent medical opinion as to whether the 
veteran's claimed symptoms of difficulty in concentration, 
memory impairment, and/or loss of balance are associated with 
his service-connected disability.  

In summary, the RO has indicated that the diagnosis for the 
veteran's service-connected disability may have changed, and 
it has evaluated the disability under a number of diagnostic 
codes.  The medical evidence indicates that the veteran has a 
complex medical history, and this evidence is currently 
inadequate to determine the scope of his symptomatology, to 
include whether the veteran's claimed symptoms of difficulty 
in concentration, memory impairment, and loss of balance are 
associated with his service-connected disability.  Therefore, 
on remand, the veteran should be afforded a VA 
neuropsychiatric examination to determine the correct 
diagnosis related to his residuals of solvent exposure, and 
arachnoid cyst, and to assess the current extent of the 
residuals thereof.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.  

2.  Thereafter, afford the veteran a 
comprehensive VA neuropsychiatric 
examination.  The claims folder is to be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to review the claims folder.  

The examiner should be advised that VA 
has granted service-connection for a 
neurological condition as a residual of 
solvent exposure, and an arachnoid cyst.  
The examiner should be requested to 
provide a current diagnosis.  The 
examiner should also be requested to 
discuss all symptoms and manifestations 
of the diagnosed disability, to include a 
statement as to whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or greater likelihood) that 
any current a) difficulty in 
concentration, b) memory impairment, and, 
c) loss of balance are related to his 
service-connected disability.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


